Exhibit 10.2

EXCHANGE AGREEMENT
(Unrestricted Stock)
___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Notes (as defined below) hereunder, a
“Holder”), enters into this Exchange Agreement (the “Agreement”) with Forest
City Enterprises, Inc., an Ohio corporation (the “Company”) on February 27, 2015
whereby the Holders will exchange (the “Exchange”) the Company’s 3.625%
convertible senior notes due 2020 (the “Notes”) for shares of the Company’s
Class A common stock, par value $0.33⅓ per share (the “Common Stock”), and a
cash payment.
On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:
Article I: Exchange of the Notes for Common Stock
At the Initial Closing (as defined herein), the Undersigned hereby agrees to
cause the Holders to exchange and deliver to the Company the following Notes,
and in exchange therefor the Company hereby agrees to issue to the Holders the
number of shares of Common Stock described below and, following the 20 Day VWAP
Period, at the Second Closing (each as defined herein), to pay in cash, an
amount as described below:
Aggregate Principal Amount of Notes to be Exchanged:
$______________________________         (the “Exchanged Notes”).

Number of Shares of Common Stock to be issued per Note in Exchange: 41.3129
shares (the “Shares”). All fractional shares shall be rounded up or down to the
nearest whole Share.
Aggregate Cash Payment, that will be equal to accrued but unpaid interest on
such Notes through the Initial Closing Date, plus the Purchase Calculation
Amount, as calculated below (the “Cash Payment”).


For purposes of this Agreement, the “Purchase Calculation Amount” shall mean an
amount per $1,000 principal amount of Notes equal to $______________ (the
“Exchange Price”) minus the Conversion Value. The Conversion Value is an amount
per $1,000 principal amount of Notes equal to (i) 26.8534 multiplied by [the
closing reference stock price] plus 14.4595 multiplied by the 20 Day VWAP. “20
Day VWAP” means the average of the Daily VWAP beginning on and including
February 27, 2015 and ending on and including March 26, 2015 (such period, the
“20 Day VWAP Period” to be extended, in the event that the NYSE (as defined
below) is closed for trading during any business day that falls within the 20
Day VWAP Period, by the number of business days that such exchange was closed),
provided that the 20 Day VWAP will not be less than 90% of the closing reference
stock price or more than 110% of the closing reference stock price. “Daily VWAP”
means, for any trading day, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page
FCE/A<equity>VWAP” (or its equivalent successor if such page is not available)
in respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such trading day up to and
including the final closing print (which is indicated by Condition Code “6” in
Bloomberg) (or if such volume-weighted average price is unavailable, the market
value of one share of our common stock on such trading day determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained for this purpose by us). The “daily VWAP” will
be determined without regard to after-hours trading or any other trading outside
of the regular trading session trading hours.
The closing of the Exchange shall take place on two separate dates (each, a
“Closing”). The initial Closing (the “Initial Closing”) shall occur on March 4,
2015 (the “Initial Closing Date”), a date three business days after the date of
this Agreement. At the Initial Closing, (a) each Holder shall deliver or cause
to be delivered to the Company all right, title and interest in and to its
Exchanged Notes (and no other consideration)

    

--------------------------------------------------------------------------------



free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to the Exchanged
Notes free and clear of any Liens, and (b) the Company shall deliver to each
Holder the number of Shares specified above (or, if there are no Accounts, the
Company shall deliver to the Undersigned, as the sole Holder, all of the Shares
specified above); provided, however, that the parties acknowledge that the
delivery of the Shares to the Holders may be delayed due to procedures and
mechanics within the system of the Depository Trust Company or the New York
Stock Exchange (the “NYSE”) (including the procedures and mechanics regarding
the listing of the Shares on such Exchange) or other events beyond the Company’s
control and that such delay will not be a default under this Agreement so long
as (i) the Company is using its reasonable best efforts to effect the issuance
of the Shares, and (ii) such delay is no longer than five business days. No
fractional shares will be issued in the Exchange. All fractional shares shall be
rounded up or down to the nearest whole Share.
The second Closing (the “Second Closing”) shall occur on March 31, 2015, the
date three business days following March 26, 2015, the last day of the 20 Day
VWAP Period (unless otherwise extended as described above). At the Second
Closing the Company shall deliver to each Holder the portion of the Cash Payment
to those specified on Exhibit A hereto (or, if there are no Accounts, the
Company shall deliver to the Undersigned, as the sole Holder all of the Cash
Payment specified above. Simultaneously with or after the Closings, the Company
may issue shares of Common Stock to one or more other holders of outstanding
Notes or to other investors. The cancellation of the Exchanged Notes and the
delivery of the Shares shall be effected via DWAC pursuant to the instructions
to be provided by Lazard Frères & Co. LLC (“Lazard”) post-pricing. Lazard shall
provide instructions to the Undersigned for settlement of the Exchange.
Article II: Covenants, Representations and Warranties of the Holders
The Undersigned hereby covenants as follows, and makes the following
representations and warranties on its own behalf and where specified below, on
behalf of each Holder, each of which is and shall be true and correct on the
date hereof and at each Closing, to the Company and Lazard, and all such
covenants, representations and warranties shall survive each Closing.
Section 2.1    Power and Authorization. Each of the Undersigned and the Holder
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby, in each case on
behalf of each Holder. If the Undersigned is executing this Agreement on behalf
of Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Exhibit A hereto is a true, correct and complete list of (i) the name of
each Account and (ii) the principal amount of such Account’s Exchanged Notes.
Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and constitutes a valid
and legally binding obligation of the Undersigned and the Holder, enforceable
against the Undersigned and the Holder in accordance with its terms, except that
such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Holder’s organizational documents, (ii) any
agreement or instrument to which the Undersigned or the Holder is a party or by
which the Undersigned or the Holder or any of their respective assets are bound,
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Undersigned or the Holder.



2
    

--------------------------------------------------------------------------------



Section 2.3    Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes). The Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its rights, title or interest in or to
its Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes. Upon the Holder’s delivery of its Exchanged Notes to the
Company pursuant to the Exchange, such Exchanged Notes shall be free and clear
of all Liens created by the Holder.
Section 2.4    Accredited Investor or Qualified Institutional Buyer. The Holder
is either (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act; and in each case is acquiring
the Shares hereunder for investment for its own respective account and not with
a view to, or for resale in connection with, any distribution thereof in a
manner that would violate the registration requirements of the Securities Act.
Section 2.5    No Affiliate, Related Party or 5% Stockholder Status. The Holder
is not, and has not been during the consecutive three month period preceding the
date hereof, a director, officer or “affiliate” within the meaning of Rule 144
promulgated under the Securities Act (an “Affiliate”) of the Company. To its
knowledge, the Holder did not acquire any of the Exchanged Notes, directly or
indirectly, from an Affiliate of the Company. The Holder and its Affiliates
collectively beneficially own and will beneficially own as of the Initial
Closing Date (but without giving effect to the Exchange) (i) less than 5% of the
outstanding shares of Common Stock and (ii) less than 5% of the aggregate number
of votes that may be cast by holders of those outstanding securities of the
Company that entitle the holders thereof to vote generally on all matters
submitted to the Company's stockholders for a vote (the “Voting Power”). The
Holder is not a subsidiary, affiliate or, to its knowledge, otherwise
closely-related to any director or officer of the Company or beneficial owner of
5% or more of the outstanding Common Stock or Voting Power (each such director,
officer or beneficial owner, a “Related Party”). To its knowledge, no Related
Party beneficially owns 5% or more of the outstanding voting equity, or votes
entitled to be cast by the outstanding voting equity, of the Holder.
Section 2.6    No Illegal Transactions. Each of the Undersigned and the Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party any information
regarding the Exchange or engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, Lazard or any other person regarding
the Exchange, this Agreement or an investment in the Shares or the Company. Each
of the Undersigned and the Holder covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will disclose to a
third party any information regarding the Exchange or engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and the
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Holder’s respective internal
policies, (a) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries, desks, groups or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate “Fire Wall” information
barriers approved by the Undersigned’s or



3
    

--------------------------------------------------------------------------------



the Holder's respective legal or compliance department (and thus such walled off
parties have not been privy to any information concerning the Exchange), and
(b) the foregoing representations and covenants of this Section 2.6 shall not
apply to any transaction by or on behalf of an Account, desk or group that was
effected without the advice or participation of, or such Account’s, desk’s or
group’s receipt of information regarding the Exchange provided by, the
Undersigned or the Holder.
Section 2.7    Adequate Information; No Reliance. The Undersigned acknowledges
and agrees on behalf of itself and each Holder that (a) the Undersigned has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Exchange and has had the opportunity to review the
Company’s filings and submissions with the Securities and Exchange Commission
(the “SEC”), including, without limitation, all information filed or furnished
pursuant to the Exchange Act, (b) the Undersigned has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Exchange, (c) the Undersigned has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Exchange and to make an informed investment
decision with respect to such Exchange, (d) neither the Company nor Lazard is
acting as a fiduciary or financial or investment adviser to the Undersigned or
any Holder and (e) neither the Undersigned nor any Holder is relying , and none
of them has relied, upon any statement, advice (whether accounting, tax,
financial, legal or other), representation or warranty made by the Company or
any of its affiliates or representatives including, without limitation, Lazard,
except for (A) the publicly available filings and submissions made by the
Company with the SEC under the Exchange Act and (B) the representations and
warranties made by the Company in this Agreement.
Article III: Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at each Closing, to the Holders and Lazard, and all such covenants,
representations and warranties shall survive each Closing.
Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Exchange contemplated hereby.
Section 3.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any
material agreement or instrument to which the Company is a party or by which the
Company or any of its assets are bound, or (iii) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the
Company, except where such violations or conflicts would not affect the
Company’s business or its ability to consummate the transactions contemplated
hereby in any material respect.
Section 3.3    Valid Issuance of the Shares. The Shares (a) are duly authorized
and, upon their issuance pursuant to the Exchange against delivery of the
Exchanged Notes, will be validly issued, fully paid and non-assessable, (b) will
not, at the Initial Closing, be subject to any preemptive, participation, rights
of first refusal or other similar rights, and (c) assuming the accuracy of each
Holder’s representations and warranties hereunder, (i) will be issued in the
Exchange exempt from the registration requirements of the Securities Act
pursuant to Section 4(a)(2) of the Securities Act, (ii) will, at the Initial
Closing, be free of any restrictions on resale by such Holder pursuant to
Rule 144 promulgated under the Securities Act, and will be issued without any
restrictive legends, and (iii) will be issued in compliance with all applicable
state and federal laws concerning the issuance of the Shares.



4
    

--------------------------------------------------------------------------------



Section 3.4    Listing. When issued in the Exchange, the Shares shall be
approved for listing on the NYSE.
Section 3.5    Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange and other non-public material matters, if any,
that have been disclosed to the Undersigned by the Company or Lazard in
connection with the Exchange (to the extent not previously publicly disclosed).
Without the prior written consent of the Undersigned, the Company shall not
disclose the name of the Undersigned or any Holder in any filing, announcement,
release or otherwise in connection with this Agreement, unless such disclosure
is requested or required by applicable law, rule, regulation or legal process.
Article IV: Miscellaneous
Section 4.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 4.3    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.
Section 4.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.
Section 4.5    Third Party Beneficiaries. This Agreement is also intended for
the immediate benefit of Lazard. Lazard may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, the Holders and the Company.
[Signature Page Follows]





5
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


“UNDERSIGNED”:
_______________________________________
(in its capacities described in the first paragraph hereof)
By: _________________________________
Name: _______________________________
Title: ________________________________
“COMPANY”:
________________________________
By: _________________________________
Name: _______________________________
Title: ________________________________






Signature Page to Exchange Agreement
Forest City Enterprises, Inc.

--------------------------------------------------------------------------------




EXHIBIT A
Exchanging Beneficial Owners


Name of Beneficial Owner
Principal Amount of Exchanged Notes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




    